Citation Nr: 0712403	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an earlier effective date for the award of 
nonservice-connected pension benefits.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 until 
April 1974.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision and a July 2005 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Wichita, Kansas.

The Board notes that the veteran indicated his intent to 
withdraw his claim of entitlement to aid and attendance 
benefits in his October 2005 notice of disagreement.  
Accordingly, the Board finds this claim to be withdrawn.

With respect to the veteran's request for a hearing noted on 
his April 2005 substantive appeal, the Board observes that 
his request was withdrawn in April 2005, as noted on a 
preprinted form.  The veteran did not ask to have the hearing 
rescheduled.  Therefore, the Board hearing request is 
considered withdrawn.  

In a May 2006 statement, the veteran expressed disagreement 
with the March 2006 rating decision that found him to be 
incompetent.  Since the May 2006 statement, the Board 
observes that RO found the veteran to be competent in a 
January 2007 rating decision.


The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Through the rating period on appeal, the veteran's major 
depressive disorder was objectively manifested by flattened 
affect, impaired judgment and abstract thinking, and 
productive of no more than moderate impairment of social and 
occupational functioning.

2.  On April 4, 2005, the RO received a claim for entitlement 
to nonservice-connected pension. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 50 
percent, but no more, for major depressive disorder have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9434 
(2006).

2.  The criteria for an effective date prior to April 4, 
2005, for the award of nonservice-connected pension have not 
been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of a June 2004 and October 2004 letters from the AOJ to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
requested to submit any relevant evidence in his possession 
to VA.  A December 2006 communication also informed the 
veteran as to the law pertaining to disability rating and 
effective date as the Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

Regarding the veteran's earlier effective date claim, the 
Board notes that because the July 2005 rating decision 
granted the veteran's nonservice-connected pension claim, 
such claim is now substantiated.  As such, the VA no longer 
has any further duty to notify the appellant how to 
substantiate the nonservice-connected pension claim.  
Moreover, his filing of a notice of disagreement as to the 
effective date assigned for the award does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the assigned effective 
date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 
and 7105, as well as regulatory duties under 38 C.F.R. § 
3.103.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This has been 
accomplished here, as will be discussed below.
The February 2007 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant regulations pertaining to the 
assignment of effective dates.  Moreover, the RO, in an April 
2005 letter, informed the veteran of the type of information 
and evidence necessary to support his claim for an earlier 
effective date.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
an earlier effective date for the grant of entitlement to 
nonservice-connected pension.  The December 2006 
communication, noted above, informed the veteran as to the 
law pertaining to effective dates, per Dingess/Hartman. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 



Preliminary matter

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

I.  Increased rating- major depressive disorder

In a statement received in September 2003, the veteran 
asserts that an increased evaluation is warranted for his 
service-connected major depressive disorder.  As the 
veteran's claim was received by VA in September 2003, the 
rating period on appeal is from September 2002, one year 
prior to the date of receipt of the increased rating claim.  
38 C.F.R. § 3.400(o)(2) (2006).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Throughout the rating period on appeal as described above, 
the veteran was assigned a 30 percent evaluation for his 
service-connected major depressive disorder pursuant to 
Diagnostic Code 9434.  Under that diagnostic code section, a 
30 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

In order to achieve the next-higher 50 percent rating under 
Diagnostic Code 9434, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).  According to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF 
score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates the examinee 
has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

The Board has reviewed the competent evidence of record and 
finds support for the next-higher 50 percent evaluation.  
Indeed, the Board notes that the veteran had been admitted 
for VA inpatient care several times throughout the rating 
period on appeal, including from May 28, 2004 through June 8, 
2004 and from July 17, 2004 through July 21, 2004.  The VA 
records from the July 2004 admission to inpatient psychiatry 
services indicate that the veteran was admitted because of 
his depression.  It was noted that his GAF score on admission 
was 45, but it improved to a score of 60 on discharge.  An 
October 2005 VA discharge summary indicates that the veteran 
was hospitalized for having a "severe depressed mood."  The 
Axis I diagnoses were cocaine dependence, continuous abuse 
and major depressive disorder.  The veteran's GAF scores in 
October 2005 were the same on admission and discharge as in 
July 2004.  Further, the November 2005 admission report 
revealed that the veteran had poor insight and judgment with 
a blunted affect and a depressed mood.

In July 2004, a VA examiner provided Axis I diagnoses of poly 
substance abuse and major depressive disorder, recurrent, 
mild.  Examination of the veteran revealed "only marginally 
acceptable grooming."  The veteran's affect was flat and the 
examiner noted that he appeared to be in a daze.  Although 
the veteran's speech was described as fluent his voice had a 
very flat tone.  The veteran had some difficulty with 
attention and concentration.  It was noted that the veteran 
experienced difficulty with executive functioning and was 
unable to perform a verbal analogue of Trail Making Test B.  
The veteran admitted to passive suicidal thinking, but he 
denied any suicide attempts.  The examiner opined that the 
veteran's chronic problem with multiple substance abuse may 
contribute to his work and social difficulties.  In this 
regard, the veteran reported having a few friends and an 
Alcoholic Anonymous sponsor.  He additionally reported that 
he has been reprimanded at work for making mistakes.  The VA 
psychologist, in July 2004, further opined that much of the 
veteran's isolation is due to feeling poorly due to his poly 
substance abuse.  

The Board notes that the manifestations characterized above 
have not been definitely clinically dissociated from the 
service-connected disability.  In sum, the Board finds the 
2004 VA examiner's opinion attributing the symptoms to poly 
substance abuse to be equivocal.  Even though the evidence 
indicates that some degree of symptomatology is related to 
nonservice-connected drug and alcohol use, the Board finds 
that the veteran's disability picture is still most nearly 
approximated by the higher 50 percent rating.  Thus, by 
resolving any doubt in the favor of the veteran, the Board 
finds that an increase to the next-higher 50 percent rating 
is warranted.  

In finding that the next-higher 50 percent evaluation 
appropriately reflects the severity of the veteran's major 
depressive disorder over the entirety of the claims period, 
the Board acknowledges that there is no showing of multiple, 
weekly panic attacks; impairment of short- or long-term 
memory; or impaired abstract thinking.  Also, the Board notes 
that only a slight speech abnormality was shown.  The Board 
also acknowledges VA records dated in April 2006 and in June 
2006 indicating that the veteran's major depressive disorder 
symptoms have lessened.  However, as stated in 38 C.F.R. 
§ 4.21, it is not expected that every single symptom within a 
set of diagnostic criteria be exhibited.  

The Board observes that the veteran has been assigned GAF 
scores ranging from 39 to 60 between May 2004 and April 2006.  
Such scores are reflective of more moderate symptoms or 
moderate difficulty in social and occupational functioning.  
The Board finds the veteran's GAF scores to be consistent 
with a 50 percent rating for major depressive disorder.  

The Board has also considered whether a rating in excess of 
50 percent is warranted.  The Board does not find the 
evidence to show a disability picture consistent with the 
next-higher 70 percent rating.  Briefly, the 70 percent 
criteria includes symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  

In reviewing the 70 percent criteria, the Board observes the 
veteran reported having suicidal ideation upon several of the 
previously described hospitalizations.  For example, the 
November 2005 admission report indicated that the veteran had 
thoughts of suicide, but that he has never acted upon these 
thoughts in the past.  It was further noted that these 
thoughts were "passive without plan."  Even so, the 
overwhelming majority of the evidence does not establish 
symptomatology consistent with the criteria for a 70 percent 
rating under Diagnostic Code 9434.  Indeed, there is no 
showing of obsessional rituals which interfere with routine 
activities.  Moreover, there is no showing of impaired 
impulse control or spatial disorientation.  Indeed, the 
veteran has been found to be alert and oriented to all 
spheres at noted in October 2005, in November 2005, and in 
April 2006.  The clinical evidence of record does not 
demonstrate near continuous panic or depression affecting the 
veteran's ability to function independently, appropriately, 
and effectively.  Moreover, the veteran's social impairment 
and his inability to establish and maintain effective work 
and social relationships have already been contemplated in 
the 50 percent rating granted in this decision.  

In conclusion, the evidence of record reveals symptomatology 
which, on the whole, supports the next-higher 50 percent 
evaluation under Diagnostic Code 9434.  The Board notes that 
in reaching this conclusion, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

II.  Earlier effective date for non-service connected pension

The veteran was awarded nonservice-connected pension benefits 
pursuant to a July 2005 rating decision.  The effective date 
of the award of such benefits was April 4, 2005.  The veteran 
claims he should be entitled to benefits before the April 4, 
2005 date.

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of VA non-service-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 C.F.R. § 3.400(b).  For a pension 
claim received on or after October 1, 1984, except as 
provided by (b)(1)(ii)(B) of this section, the effective date 
will be the date of receipt of the claim.  38 C.F.R. § 
3.400(b)(1)(ii).  The exception under (b)(1)(ii)(B) of 38 
C.F.R. § 3.400 provides that if, within one year from the 
date on which the veteran first became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension may be effective from the date of receipt 
of claim or the date on which the veteran became permanently 
and totally disabled, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  For 
the purposes of this subparagraph, the presumptive provisions 
of 38 C.F.R. § 3.342(a) do not apply.  38 C.F.R. § 
3.400(b)(1)(ii)(B). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30)  
(West 2002); 38 C.F.R. § 3.1(p) (2006).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2006).  Under 38 C.F.R. § 3.157 (2006), a 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  However the provisions of 38 
C.F.R. § 3.157(b)(1) state that such reports must relate to 
examination or treatment of a disability for which service-
connection has  previously been established or that the claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R.  § 3.157(b)(1).

In the present case, the record reflects that veteran filed a 
claim for entitlement to nonservice-connected pension which 
was received on April 4,2005.  Although the evidence of 
record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that the April 4, 2005 
effective date of the award, selected by the RO, was 
appropriate.  Here, the law and regulation state that the 
effective date for a claim for pension will be the date of 
claim or date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, even if 
entitlement arose prior to April 4, 2005-- the date of claim, 
the later date is the controlling date that would be the 
governing consideration in assessing the effective date 
appropriately to be assigned in this case.  Any evidence 
showing that the entitlement occurred after April 4, 2005, 
would not entitle the veteran to an earlier effective date, 
since the later of the two dates is controlling.

The Board has also considered whether any evidence of record 
could serve as an informal claim in order to entitle the 
veteran to an earlier effective date.  However, the claims 
file contains no earlier communications expressing an intent 
to apply for nonservice-connected pension.  Further, there is 
no indication that the exception under (b)(1)(ii)(B) of 38 
C.F.R. § 3.400 applies to this claim.  Therefore, the Board 
concludes that the record does not contain any previously 
unadjudicated informal claim for pension or compensation that 
could entitle the veteran to an earlier effective date.

In sum, the presently assigned effective date of April 4, 
2005, is appropriate and there is no basis for an award of 
nonservice-connected pension prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  
(1990).


ORDER

A 50 percent rating for major depressive disorder is granted, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.

Entitlement to an effective date earlier than April 4, 2005 
for the grant of nonservice-connected pension benefits, is 
denied.


REMAND

In addition to the claims discussed above, the veteran has 
also claimed entitlement to TDIU benefits.  However, the 
instant decision increased the veteran's disability 
evaluation to 50 percent for his service-connected major 
depressive disorder.  Because the veteran's disability 
evaluation has been altered, the Board finds it appropriate 
that his TDIU claim be re-evaluated prior to appellate 
adjudication.  

Accordingly, the case is REMANDED for the following action: 

Readjudicate the issue of entitlement to 
TDIU on appeal, considering the increased 
50 percent rating for the service-
connected major depressive disorder and 
all evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


